            Case 3:17-cv-03597-EMC Document 264-1 Filed 02/15/19 Page 1 of 1

                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

17-cv-03597-EMC               Opticurrent, LLC v. Power Integrations, Inc.

                                   EXHIBIT and WITNESS LIST

JUDGE:                            PLAINTIFF ATTORNEY:                   DEFENSE ATTORNEY:
                                                                        Michael Headley, Neil Warren,
                                  Jonathan Suder, David Gunter,
Edward M. Chen                                                          Frank Scherkenbach, Joseph
                                  Corby Vowell, Lewis Hudnell
                                                                        Warden
JURY SELECTION:                   REPORTERS:                            CLERK:
February 15, 2019                 Vicki Eastvold                        Angella Meuleman
TRIAL DATE:                       Katherine Sullivan
February 19, 2019

PLF   DEF   DATE/TIME             EVI.
NO.   NO    OFFERED      ID       REC    DESCRIPTION                                                    BY
            8:10 a.m.                    Court in session. Housekeeping matters discussed with
                                         the parties.
            8:50 a.m.                    Jury panel enters the courtroom and sworn.          Opening
                                         remarks made to panel by Court.
            8:57 a.m.                    Court begins voir dire of jury panel.
            9:39 a.m.                    Jury panel excused. Matters re cause discussed outside
                                         the presence of the jury.
            10:51 a.m.                   Court reconvenes. Jury panel present. Plaintiff’s counsel
                                         conducts voir dire.
            11:11 a.m.                   Defense counsel conducts voir dire of jury panel.
            11:30 a.m.                   Court conducts further voir dire of panel.
            11:45 a.m.                   Jury panel excused. Parties conduct peremptory
                                         challenges
            12:00 p.m.                   Jury selected. Court admonishes jury regarding protocol.
            12:08 p.m.                   Jurors excused for the day. Instructed to return on Tuesday,
                                         February 19, 2019, at 8:30 a.m. Parties to return after
                                         recess for objections to demonstratives. Court in recess.
            1:46 p.m.                    Court in session. Parties proffered argument regarding
                                         opening statement demonstratives.
            2:23 p.m.                    Counsel are instructed to return Tuesday, February 19,
                                         2019, at 8:00 a.m. to go over any matters outside the
                                         presence of the jury. Court adjourned.




                                                   1
